Citation Nr: 1748385	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  09-42 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for degenerative joint disease (DJD), L3-L5, from November 1, 2008, to March 24, 2016.

2. Entitlement to a rating in excess of 20 percent for DJD, L3-L5, since March 25, 2016.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Rescan, Associate Cousel 



INTRODUCTION

The Veteran served on active duty in the United States Air Force from October 1985 to October 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The RO in Baltimore, Maryland now has jurisdiction.

The case was previously before the Board in July 2017 and was remanded because a review of the record indicated that private treatment records pertinent to the claim were not associated with the Veteran's claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.

Following the Board's July 2017 remand, the Court issued a new precedential decision which requires that the claim be remanded in order to comply with the statutory duty to assist the Veteran.  

In Sharp v. Shulkin, 29 Vet. App. 26 (2017), the Court noted that for a joint examination to be adequate, the examiner "must express an opinion on whether pain could significantly limit" a veteran's functional ability, and that determination "should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Furthermore, the Court stated that the examiner must "obtain information about the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment [resulting from flare-ups] from the veterans themselves."  Sharp, 29 Vet. App. at 34.  The examiner must also "offer flare opinions based on estimates derived from information procured from relevant sources, including the lay statements of veterans," and the examiner's determination "should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups.  Id. at 10.

The Veteran was afforded a VA examination in July 2016 wherein she complained of flare-ups in her back.  Specifically, the Veteran identified that over the last 18 months she has had an increase in lower back pain.  The Veteran also reported that the pain is now constant and is aggravated by her long commute.  In addition, the Veteran reported that range of motion has been stable and she sees an orthopedist and is treated when she has back flares with physical therapy and takes NSAIDs as needed.  The July 2016 examiner indicated that the examination was not being conducted during a flare-up and the examination is neither medically consistent or inconsistent with the Veteran's statements describing functional loss during flare-up.  Moreover, the examiner stated that she was unable to say without mere speculation if pain, weakness, or incoordination significantly limits functional ability with any flare-ups.  Lastly, the examiner indicated that there is no conceptual or empirical basis for making such a determination without directly observing function under the flare-up condition.  The Board finds this examination to be insufficient because the examiner did not obtain the Veteran's lay statements as to the extent of her functional loss during a flare-up and, if possible, offer range of motion estimates based on that information.  

Although the examiner indicated that she could not determine the impact of the Veteran's functional impairment during a flare-up without resorting to speculation, she did not indicate whether the inability to provide a range-of-motion estimate without resorting to speculation was due to lack of knowledge among the medical community or based on the lack of procurable information.  Thus, a remand is necessary in order to provide the Veteran with a new examination.  
While the appeal is in remand status, the AOJ should also obtain and associate with the record any outstanding VA treatment records.  See 38 U.S.C.A. § 5103A(d) (West 2014).  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file the Veteran's contemporaneous VA treatment records from August 11, 2016 to the present.

2.  After obtaining authorizations from the Veteran, associate with the claims file her contemporaneous private treatment records from August 4, 2017, to the present.

3.  Schedule the Veteran for a VA examination to determine the current severity of her back disability.  The claims file should be made available to and reviewed by the examiner.  

(A).  Full range of motion testing must be performed where possible.  The joint involved should be tested in both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain the basis for this decision.

(B).  The examiner should ask the Veteran to identify the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment resulting from flare-ups.  The examiner is also asked to request the Veteran to identify the extent of her functional loss during flare-ups and, if possible, offer range of motion estimates based on that information.  If the examiner is unable to provide an opinion on the impact of any flare-ups on the Veteran's range of motion, he/she should indicate whether this inability is due to lack of knowledge among the medical community or based on the lack of procurable information.

In providing all of the requested opinions, the examiner should consider the Veteran's competent lay claims regarding the observable symptoms she has experienced.  

The VA examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Then readjudicate the Veteran's claim on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and her representative and they should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


